Title: John Adams to Abigail Smith, 13 April 1764
From: Adams, John
To: Adams, Abigail


     
      My dearest
      
       Boston, 13 April 1764
      
     
     We arrived at Captn. Cunninghams, about Twelve O’Clock and sent our Compliments to Dr. Perkins. The Courrier returned with Answer that the Dr. was determined to inoculate no more without a Preparation preevious to Inoculation. That We should have written to him and have received Directions from him, and Medicine, before We came into Town. I was surprized and chagrined. I wrote, instantly, a Letter to him, and informed him we had been under a Preparation of his prescribing, and that I presumed Dr. Tufts had informed him, that We depended on him, in Preference to any other Gentleman. The Dr. came, immediately with Dr. Warren, in a Chaise—And after an Apology, for his not Recollecting—(I am obliged to break off my Narration, in order to swallow a Porringer of Hasty Pudding and Milk. I have done my Dinner)—for not recollecting what Dr. Tufts had told him, Dr. Perkins demanded my left Arm and Dr. Warren my Brothers.
      They took their Launcetts and with their Points divided the skin for about a Quarter of an Inch and just suffering the Blood to appear, buried a Thread about half a Quarter of an Inch long in the Channell. A little Lint was then laid over the scratch and a Piece of a Ragg pressed on, and then a Bandage bound over all—my Coat and waistcoat put on, and I was bid to go where and do what I pleased. (Dont you think the Dr. has a good Deal of Confidence in my Discretion, thus to leave me to it?)
     The Doctors have left us Pills red and black to take Night and Morning. But they looked very sagaciously and importantly at us, and ordered my Brother, larger Doses than me, on Account of the Difference in our Constitutions. Dr. Perkins is a short, thick sett, dark Complexioned, Yet pale Faced, Man, (Pale faced I say, which I was glad to see, because I have a great Regard for a Pale Face, in any Gentleman of Physick, Divinity or Law. It indicates search and study). Gives himself the alert, chearful Air and Behaviour of a Physician, not forgeting the solemn, important and wise. Warren is a pretty, tall, Genteel, fair faced young Gentleman. Not quite so much Assurance in his Address, as Perkins, (perhaps because Perkins was present) Yet shewing fully that he knows the Utility thereof, and that he will soon, practice it in full Perfection.
     The Doctors, having finished the Operation and left Us, their Directions and Medicines, took their Departure in infinite Haste, depend on’t.
     
     I have one Request to make, which is that you would be very careful in making Tom, Smoke all the Letters from me, very faithfully, before you, or any of the Family reads them. For, altho I shall never fail to smoke them myself before sealing, Yet I fear the Air of this House will be too much infected, soon, to be absolutely without Danger, and I would not you should take the Distemper, by Letter from me, for Millions. I write at a Desk far removed from any sick Room, and shall use all the Care I can, but too much cannot be used.
     I have written thus far, and it is 45 Minutes Past one O Clock and no more.
     My Love to all. My hearty Thanks to Mamma for her kind Wishes. My Regards as due to Pappa, and should request his Prayers, which are always becoming, and especially at such Times, when We are undertaking any Thing of Consequence as the small Pox, undoubtedly, tho, I have not the Least Apprehension att all of what is called Danger.
     
      I am as ever Yr.
      John Adams
     
    